Citation Nr: 0200432	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  98-19 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945, and was a Prisoner of War of the German Government from 
November 1944 to May 1945.  The case comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the veteran's appeal included a claim of 
entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  The Board addressed this issue, along with 
the claim for an increased rating for degenerative disc 
disease, in a January 2000 remand to the RO.  In July 2000, 
the RO granted service connection for PTSD, and assigned a 10 
percent rating, effective from November 14, 1997.  The 
veteran has not expressed disagreement with this rating 
award.  Therefore, the only issue before the Board is that 
set forth on the title page above.


FINDINGS OF FACT

1.  The veteran's back disability is characterized by 
moderate, but not severe, limitation of motion of the lumbar 
spine.  

2.  The veteran's back disability does not include a 
vertebral fracture, complete bony fixation of the spine, 
favorable or unfavorable ankylosis of the lumbar spine, or 
severe or pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection has been established for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  At present, the veteran contends that his 
back disability has worsened, and that a higher evaluation is 
therefore warranted.  

During the pendency of this appeal, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  However, as the Board is 
satisfied that all relevant facts have been properly 
developed, and required notices to the veteran already 
provided, the Board will not remand the case to the RO for 
further development.  

Specifically, the Board finds that no additional 
notifications or further assistance is required in order to 
comply with duties imposed by the new law, including VA's 
statutory duty to assist the veteran in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. §§ 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The RO has afforded the veteran comprehensive 
VA examinations in 1998 and 2000, and has obtained all noted 
records of medical treatment for the disorder at issue.  
Moreover, in a July 2000 Supplemental Statement of the Case, 
the RO informed the veteran of the type of evidence that 
would be needed to substantiate his claim.  The veteran was 
also afforded the opportunity to testify before the 
undersigned member of the Board at a travel Board hearing in 
July 2001.  In short, it does not appear that additional 
evidence needs to be obtained in order to adjudicate the 
veteran's claim.  Consequently, adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).

In evaluating the veteran's service-connected low back 
disability, the Board notes that disabilities are evaluated 
by the application of VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The pertinent 
Diagnostic Code sections will be discussed below, as 
appropriate.  (Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).)

With respect to the evidence of record, a November 1989 VA 
examination report shows the veteran had tenderness to 
palpation over the left lower lumbar region, but no 
paravertebral muscle spasm.  His range of motion was flexion 
to 80 degrees and extension to 25 degrees.  He was able to 
perform a full squat and arise again, and his supine straight 
leg raising examination was negative for reproduction of 
radicular pain.  The veteran's diagnosis was recurrent low 
back pain, occasionally severe, with a history of old trauma 
to the lower back when struck by a rifle butt; degenerative 
disc disease was shown upon x-ray examination.

A September 1995 VA examination report indicates that the 
veteran had an unremarkable gait pattern, was able to stand 
erect, did not have spasm or tenderness, and had 70 degrees 
of flexion and 20 degrees of extension.  He had a negative 
sitting straight leg raising exam, was able to squat and 
arise, had intact sensation in the lower extremities, and had 
knee/ankle jerk.  Upon x-ray examination, changes of 
osteoarthritis and degenerative disc disease were noted, with 
narrowing at L4 and L5 levels.

An August 1997 statement from a physician indicates that the 
veteran had tenderness in the lumbosacral articulation from 
L4 to the sacrum.  He had increased pain with extremes of 
flexion and extension, and had mild spasms.  His knee jerks 
were 1+, but his ankle jerks were absent.  He also had some 
sciatica.  Upon x-ray examination, there was evidence of 
degenerative disc disease at L5-S1 and L4-5 with spondylosis 
and anterior spurs at all levels from L1 to the sacrum.  
Lastly, it was noted that a doctor could not objectively 
distinguish between what was due to the normal aging process, 
and what was due to the veteran's parachuting activities 
during his military service.  

A January 1998 VA examination report shows that the veteran 
had an unremarkable gait pattern, was able to stand erect, 
did not have spasm or tenderness of the back, was able to 
heel-toe walk and to squat and arise.  His range of motion 
was somewhat limited as reflected by his performing flexion 
to 75 degrees without pain, extension to 25 degrees with 
slight pain at extremes of motion, lateral bending to 35 
degrees bilaterally with slight pain at the extremes, and 
rotation to 40 degrees bilaterally.  His straight leg raising 
examination was positive for back pain.  Knee or ankle jerks 
could not be obtained, although his sensation to pinprick in 
the lower extremities was intact.  Additionally, the examiner 
noted some increased pain with activity, but no weakened 
movement, excess fatigability or incoordination.  The veteran 
was believed to have increased functional limitation 
secondary to pain during periods of flare-ups.  Upon x-ray 
examination, he was diagnosed with severe degenerative disc 
disease, primarily at L4-5 and L5-S1.

A June 2000 VA examination report shows the veteran had 
recurrent episodes of lower back pain.  However, he did not 
have pain radiating into the lower extremities, was able to 
walk about a mile several times a week, and did not have back 
spasm or tenderness.  His range of motion was limited to 70 
degrees of flexion, 20 degrees of extension, and 20 degrees 
of left and right lateral bending, each motion performed with 
no pain.  He was able to heel-toe walk, and to squat and 
arise.  Although ankle jerks were absent, his sensation to 
pinprick in the lower extremities was intact and his straight 
leg raising examination was negative bilaterally.  Upon 
consideration of any additional functional limitation due to 
pain/weakness, no pain on range of motion testing was 
identified, but additional functional limitation upon flare-
ups was foreseen.  The veteran's diagnosis, including upon x-
ray examination, was advanced degenerative disc disease and 
moderate facet arthrosis.

Lastly, during the July 2001 travel Board hearing before the 
undersigned member of the Board, the veteran testified that 
he experiences back pain which comes and goes, especially 
upon prolonged sitting, and that his back had gone out during 
the week prior to the appeal hearing.  He also reported that 
his pain was mostly in the low back area, that it did not 
radiate down his legs, and that he used to wear a back brace.  
He reported that he did not have problems with driving, had 
episodes only two to three times per month that lasted a few 
hours at a time and did not necessitate bed rest.  He said 
that he did not have muscle spasms, and did not have 
limitation of flexion and extension, although he must move 
slowly and had some pain with motion.  

The RO has evaluated the veteran's low back disability as 
traumatic arthritis.  The rating criteria for evaluating 
traumatic arthritis is set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Under that diagnostic code, 
traumatic arthritis is to be evaluated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensably disabling under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where x-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  The 20 and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Diagnostic Code 5003.  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation warrants a 20 percent evaluation, and severe 
limitation warrants a 40 evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).

Disc disease, which has been the veteran's primary diagnosis, 
is ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Under this code, a 10 percent rating is assignable 
for mild intervertebral disc syndrome, and a 20 percent 
rating is warranted for moderate disability, recurring 
attacks.  Diagnostic Code 5293.  A 40 percent rating is 
assignable for severe disability, recurring attacks with 
intermittent relief.  Id.  A 60 percent rating requires disc 
syndrome that is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc, little intermittent relief.  Id.  

In evaluating the veteran's disability under Diagnostic Codes 
5003 and 5010, as discussed above, the Board must look at the 
veteran's limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2001).  In this 
case, the veteran suffers from episodes of low back pain 
about two to three times per month, lasting only a few hours 
at a time and not necessitating bed rest.  His pain does not 
radiate to his legs.  And, significantly, his range of motion 
is limited to 70 degrees of flexion, 20 degrees of extension, 
and 20 degrees of left and right lateral bending, with pain 
at the extremes.  Additionally, in August 1997, the veteran 
had mild spasms and some sciatica.  However, as of the 
January 1998 VA examination and by the veteran's own 
admission, he no longer has back spasms.  He is also able to 
perform a full squat and arise again, has an unremarkable 
gait pattern, is able to stand erect, has intact sensation in 
the lower extremities, is able to heel-toe walk, and does not 
wear a back brace.  Although he has some increased pain with 
activity, he does not have weakened movement, excess 
fatigability or incoordination, as per the January 1998 VA 
examination report.  Some increased functional limitation 
secondary to pain during periods of flare-ups has been noted.  
Such problems are consistent with a 20 percent rating for 
limitation of motion, especially since functional losses due 
to pain do not appear to adversely affect the veteran except 
on occasion, and even then he has limitation of motion that 
is significantly less severe than that contemplated by the 
highest schedular rating for limitation of motion of the 
lumbar spine.  38 C.F.R. §§ 4.40, 4.45 (2001).  Consequently, 
even with consideration of the functional losses caused by 
pain, it does not appear that the veteran's disability can be 
equated to more than "moderate" limitation of motion as 
contemplated by Diagnostic Code 5292.  

As for Diagnostic Code 5293, the Board notes that the veteran 
has had problems with episodes or "attacks" two to three 
times a month that last for several hours each.  The Board 
finds that this is consistent with the 20 percent rating 
already in effect for the veteran's disc disease.  As noted 
above, a 20 percent rating is assignable for moderate disc 
disease in cases just like the veteran's-when there are 
recurring attacks.  A 40 percent rating is not warranted 
unless the disability is "severe"-recurring attacks with 
intermittent relief.  Such criteria contemplate problems more 
significant than the veteran's.  By the terms of the 
Diagnostic Code, severe attacks are ones that recur and are 
punctuated by intermittent relief.  In the veteran's case, 
the opposite appears to be the case-his relief from the 
attacks is prolonged and is punctuated by only two to three 
intermittent attacks a month, which attacks are of short 
duration.  

That the rating criteria require a progression in the level 
of disability from recurring attacks is evident in the 
language of Diagnostic Code 5293.  The 20 percent rating 
requires recurring attacks, the 40 percent rating also 
requires recurring attacks, but they are ones that are 
intermittently relieved, and the 60 percent rating requires 
recurring attacks that are so persistent that there is only 
little intermittent relief.  In short, the frequency and 
duration of the veteran's attacks are such that his 
disability is best characterized as one where relief is more 
than just intermittent; the relief he experiences is more 
prolonged than that contemplated by the criteria for a 40 
percent rating.  Consequently, the Board finds that an 
increased rating under Diagnostic Code 5293 is not warranted.

Although the veteran has had some spasms and sciatic 
neuropathy, as well as absent ankle jerks, such findings are 
indicative of disc syndrome and are contemplated by the 
nature of the disease.  It is clear from the rating criteria 
that the frequency and duration of the symptoms are the 
salient factors to be considered.  Even the criteria for the 
60 percent rating where such symptoms are specifically 
identified, require that such symptoms be "persistent" or 
such that there is only "little intermittent relief" in 
order to support the higher rating.  Diagnostic Code 5293.  
In the veteran's case, he does not experience such problems 
to the degree contemplated for a rating higher than 20 
percent.  

While it might be argued that separate ratings should be 
assigned for limitation of motion and disc syndrome, such an 
argument would be contrary to the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).  In other words, since both sets of 
criteria contemplate limitation of motion, see VAOPGCPREC 36-
97 (Dec. 12, 1997) (Diagnostic Code 5293 contemplates 
limitation of motion), the award of separate ratings for the 
same manifestations would not be warranted.  Id.  Therefore, 
for the reasons set out above, the Board finds that the 
preponderance of the evidence is against the award of a 
rating greater than 20 percent for the veteran's service-
connected low back disability.

In evaluating the veteran's disability under alternative 
Diagnostic Codes, the Board has considered whether the 
assignment of a higher rating would be appropriate under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289 
(2001).  However, as there is no evidence that the service-
connected disorder encompasses a vertebral fracture (DC 
5285), complete bony fixation of the spine (DC 5286), or 
favorable or unfavorable ankylosis of the lumbar spine (DC 
5289), the Board finds that these Diagnostic Codes are not 
applicable in this case.  

Although the veteran has described his problems with his back 
as being so bad that his ability to perform everyday tasks 
has been adversely affected, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that his disc disease 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that disc disease will have some adverse effect on 
employment, should the veteran pursue it, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

